UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: November 30 Date of reporting period:February 28, 2013 Item 1. Schedule of Investments. Zacks All-Cap Core Fund SCHEDULE OF INVESTMENTS As of February 28, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 96.4% BASIC MATERIALS – 3.0% Barrick Gold Corp. $ Monsanto Co. PPG Industries, Inc. 873,492 COMMUNICATIONS – 12.4% AT&T, Inc. Cisco Systems, Inc. eBay, Inc.* Google, Inc. - Class A* IAC/InterActiveCorp Scholastic Corp. Sourcefire, Inc.* Splunk, Inc. Time Warner, Inc. Verizon Communications, Inc. Walt Disney Co. 3,600,361 CONSUMER, CYCLICAL – 10.3% Cintas Corp. Delta Air Lines, Inc.* Ethan Allen Interiors, Inc. Gap, Inc. Hanesbrands, Inc.* Home Depot, Inc. Macy's, Inc. Mattel, Inc. MDC Holdings, Inc. Ross Stores, Inc. Wal-Mart Stores, Inc. 2,993,695 CONSUMER, NON-CYCLICAL – 22.4% Actavis, Inc.* Air Methods Corp. Amgen, Inc. Bio-Reference Labs, Inc.* Colgate-Palmolive Co. Community Health Systems, Inc. Global Payments, Inc. H.J. Heinz Co. Hain Celestial Group, Inc.* Hanger, Inc.* Hershey Co. Zacks All-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of February 28, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER, NON-CYCLICAL (Continued) Kimberly-Clark Corp. $ Kroger Co. McCormick & Co., Inc. McKesson Corp. Merck & Co., Inc. Myriad Genetics, Inc.* Perrigo Co. Sirona Dental Systems, Inc.* Teva Pharmaceutical Industries Ltd. - ADR Tyson Foods, Inc. - Class A 6,504,935 ENERGY – 9.9% Chevron Corp. Clean Energy Fuels Corp.* Ensco PLC - Class A Exxon Mobil Corp. Marathon Oil Corp. Royal Dutch Shell PLC - ADR Schlumberger Ltd. Valero Energy Corp. 2,862,770 FINANCIAL – 15.2% American Express Co. BlackRock, Inc. Citigroup, Inc. East West Bancorp, Inc. Goldman Sachs Group, Inc. Hospitality Properties Trust - REIT Jones Lang LaSalle, Inc. JPMorgan Chase & Co. Marsh & McLennan Cos., Inc. MetLife, Inc. Rayonier, Inc. - REIT Travelers Cos., Inc. U.S. Bancorp 4,407,377 INDUSTRIAL – 8.8% A.O. Smith Corp. Applied Industrial Technologies, Inc. Energizer Holdings, Inc. FEI Co. Flowserve Corp. Zacks All-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of February 28, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIAL (Continued) Hubbell, Inc. - Class B $ MasTec, Inc.* Middleby Corp.* Snap-on, Inc. United Parcel Service, Inc. - Class B Wabtec Corp. 2,569,670 TECHNOLOGY – 10.4% 3D Systems Corp.* Broadcom Corp. - Class A Citrix Systems, Inc.* EMC Corp.* International Business Machines Corp. Mentor Graphics Corp.* Microsemi Corp.* Nuance Communications, Inc.* NXP Semiconductor N.V.* QUALCOMM, Inc. RADWARE Ltd.* Teradata Corp.* 3,024,995 UTILITIES – 4.0% American States Water Co. California Water Service Group Northeast Utilities Pinnacle West Capital Corp. Westar Energy, Inc. 1,158,955 TOTAL COMMON STOCKS (Cost $22,781,766) EXCHANGE-TRADED FUNDS – 0.8% SPDR S&P Regional Banking ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $202,793) MUTUAL FUNDS – 0.5% FINANCIAL – 0.5% Ares Capital Corp. TOTAL MUTUAL FUNDS (Cost $119,179) Zacks All-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of February 28, 2013 (Unaudited) Principal Amount Value SHORT-TERM INVESTMENTS – 2.3% $ UMB Money Market Fiduciary Fund, 0.01%1 $ TOTAL SHORT-TERM INVESTMENTS (Cost $678,727) TOTAL INVESTMENTS – 100.0% (Cost $23,782,465) Other Assets in Excess of Liabilities – 0.0% TOTAL NET ASSETS – 100.0% $ ADR – American Depository Receipt PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedules of Investments Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS As of February 28, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 95.0% BASIC MATERIALS – 1.9% Eastman Chemical Co.1 $ COMMUNICATIONS – 7.6% AT&T, Inc. 1 Google, Inc. - Class A*1 Grupo Televisa S.A.B. - ADR1 Symantec Corp.* 1 Vodafone Group PLC - ADR1 2,339,520 CONSUMER, CYCLICAL – 20.1% Abercrombie & Fitch Co. - Class A1 Cinemark Holdings, Inc. 1 Dick's Sporting Goods, Inc. 1 Foot Locker, Inc. 1 Harry Winston Diamond Corp.* 1 Lennar Corp. - Class A1 Lowe's Cos., Inc. 1 Macy's, Inc. 1 Mattel, Inc. 1 Polaris Industries, Inc. 1 Ross Stores, Inc. 1 TJX Cos., Inc. 1 UniFirst Corp. 1 VF Corp. 1 W.W. Grainger, Inc. 1 Whirlpool Corp. 1 6,216,115 CONSUMER, NON-CYCLICAL – 27.5% Abbott Laboratories1 AbbVie, Inc. 1 Amgen, Inc. 1 Bio-Rad Laboratories, Inc. - Class A*1 Campbell Soup Co. 1 Community Health Systems, Inc. 1 Deluxe Corp. 1 Green Mountain Coffee Roasters, Inc.* 1 H.J. Heinz Co. 1 Hain Celestial Group, Inc.* 1 Healthcare Services Group, Inc. 1 Hershey Co. 1 Ingredion, Inc. 1 Intuitive Surgical, Inc.* 1 Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of February 28, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER, NON-CYCLICAL (Continued) Kroger Co. 1 $ McKesson Corp. 1 Merck & Co., Inc. 1 Teva Pharmaceutical Industries Ltd. - ADR1 Total System Services, Inc. 1 Tyson Foods, Inc. - Class A1 UnitedHealth Group, Inc. 1 8,479,176 FINANCIAL – 5.2% Hospitality Properties Trust - REIT1 Rayonier, Inc. - REIT1 SLM Corp. 1 U.S. Bancorp1 1,616,017 INDUSTRIAL – 19.7% Celadon Group, Inc. 1 Deere & Co. 1 Granite Construction, Inc. 1 IDEX Corp. 1 Kirby Corp.* 1 Leggett & Platt, Inc. 1 Packaging Corp. of America1 Snap-on, Inc. 1 Teledyne Technologies, Inc.* 1 Tenaris S.A. - ADR1 Textainer Group Holdings Ltd. 1 Thermo Fisher Scientific, Inc. 1 Trimble Navigation Ltd.* 1 Union Pacific Corp. 1 United Parcel Service, Inc. - Class B1 United Technologies Corp. 1 6,091,937 TECHNOLOGY – 11.7% Broadridge Financial Solutions, Inc. 1 Check Point Software Technologies Ltd.* 1 Citrix Systems, Inc.* 1 EMC Corp.* 1 Fair Isaac Corp. 1 Intel Corp. 1 International Business Machines Corp. 1 Nuance Communications, Inc.* 1 QUALCOMM, Inc. 1 Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of February 28, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) TECHNOLOGY (Continued) Synopsys, Inc.* 1 $ 3,597,347 UTILITIES – 1.3% NorthWestern Corp. 1 TOTAL COMMON STOCKS (Cost $24,349,755) EXCHANGE-TRADED FUNDS – 1.1% iShares Russell 2000 Value Index Fund1 TOTAL EXCHANGE-TRADED FUNDS (Cost $305,789) Principal Amount SHORT-TERM INVESTMENTS – 15.7% $ UMB Money Market Fiduciary Fund, 0.01%1,2 TOTAL SHORT-TERM INVESTMENTS (Cost $4,856,945) TOTAL INVESTMENTS – 111.8% (Cost $29,512,489) Liabilities in Excess of Other Assets – (11.8)% ) TOTAL NET ASSETS – 100.0% $ Number of Shares SECURITIES SOLD SHORT – 97.3% COMMON STOCKS – 93.3% BASIC MATERIALS – 4.3% ) Ashland, Inc. ) ) Buckeye Technologies, Inc. ) ) Cameco Corp. ) ) Domtar Corp. ) ) International Flavors & Fragrances, Inc. ) ) COMMUNICATIONS – 7.8% ) ADTRAN, Inc. ) ) America Movil S.A.B. de C.V. - ADR ) ) Harris Corp. ) ) Telefonica S.A. - ADR ) ) Thomson Reuters Corp. ) ) VeriSign, Inc.* ) Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of February 28, 2013 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) COMMUNICATIONS (Continued) ) Windstream Corp. $ ) ) CONSUMER, CYCLICAL – 21.7% ) AutoZone, Inc.* ) ) Bravo Brio Restaurant Group, Inc.* ) ) Carnival Corp. ) ) Casey's General Stores, Inc. ) ) Cash America International, Inc. ) ) Chipotle Mexican Grill, Inc.* ) ) Darden Restaurants, Inc. ) ) Deckers Outdoor Corp.* ) ) Family Dollar Stores, Inc. ) ) Fastenal Co. ) ) Finish Line, Inc. - Class A ) ) Johnson Controls, Inc. ) ) Kohl's Corp. ) ) Lululemon Athletica, Inc.* ) ) National CineMedia, Inc. ) ) Nordstrom, Inc. ) ) NVR, Inc.* ) ) Owens & Minor, Inc. ) ) CONSUMER, NON-CYCLICAL – 27.8% ) Alere, Inc.* ) ) Align Technology, Inc.* ) ) AstraZeneca PLC - ADR ) ) Automatic Data Processing, Inc. ) ) Baxter International, Inc. ) ) Becton, Dickinson and Co. ) ) Cia de Bebidas das Americas - ADR ) ) Coca-Cola Co. ) ) Gartner, Inc.* ) ) Health Management Associates, Inc. - Class A* ) ) Hormel Foods Corp. ) ) Hospira, Inc.* ) ) Monster Beverage Corp.* ) ) New Oriental Education & Technology Group - ADR ) ) Post Holdings, Inc. ) ) Quest Diagnostics, Inc. ) ) Reynolds American, Inc. ) ) SAIC, Inc. ) Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of February 28, 2013 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) CONSUMER, NON-CYCLICAL (Continued) ) Sanderson Farms, Inc. $ ) ) Sanofi - ADR ) ) Scotts Miracle-Gro Co. - Class A ) ) Valeant Pharmaceuticals International, Inc.* ) ) WellPoint, Inc. ) ) ENERGY – 1.0% ) Royal Dutch Shell PLC - ADR ) FINANCIAL – 3.1% ) Aircastle Ltd. ) ) American International Group, Inc.* ) ) Banco Santander S.A. - ADR ) ) INDUSTRIAL – 16.7% ) Acuity Brands, Inc. ) ) Albany International Corp. - Class A ) ) Canadian National Railway Co. ) ) CLARCOR, Inc. ) ) Colfax Corp.* ) ) CSX Corp. ) ) Donaldson Co., Inc. ) ) Eaton Corp. PLC ) ) EMCOR Group, Inc. ) ) Forward Air Corp. ) ) General Dynamics Corp. ) ) Jabil Circuit, Inc. ) ) Landstar System, Inc. ) ) Rockwell Collins, Inc. ) ) Simpson Manufacturing Co., Inc. ) ) TECHNOLOGY – 9.8% ) Adobe Systems, Inc.* ) ) Cognizant Technology Solutions Corp. - Class A* ) ) Concur Technologies, Inc.* ) ) Fairchild Semiconductor International, Inc.* ) ) Infosys Ltd. - ADR ) ) Logitech International S.A. ) ) Micron Technology, Inc.* ) ) MSCI, Inc.* ) ) SAP A.G. - ADR ) Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of February 28, 2013 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) TECHNOLOGY (Continued) ) Taiwan Semiconductor Manufacturing Co., Ltd. - ADR $ ) ) UTILITIES – 1.1% ) Exelon Corp. ) TOTAL COMMON STOCKS (Proceeds $27,244,227) ) EXCHANGE-TRADED FUNDS – 4.0% ) Materials Select Sector SPDR Fund ) ) Powershares QQQ Trust Series 1 ) ) SPDR S&P Metals & Mining ETF ) ) SPDR S&P Pharmaceuticals ETF ) TOTAL EXCHANGE-TRADED FUNDS (Proceeds $1,177,119) ) TOTAL SECURITIES SOLD SHORT (Proceeds $28,421,346) $ ) ADR – American Depository Receipt PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 Long security positions with a value of $34,526,822 have been segregated in connection with securities sold short. 2 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedules of Investments Zacks Small-Cap Core Fund SCHEDULE OF INVESTMENTS As of February 28, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 94.0% BASIC MATERIALS – 0.5% Clearwater Paper Corp.* $ Shiloh Industries, Inc. 20,527 COMMUNICATIONS – 6.7% ePlus, Inc. Global Sources Ltd.* IntraLinks Holdings, Inc.* Journal Communications, Inc. - Class A* LIN TV Corp. - Class A* Oplink Communications, Inc.* PC-Tel, Inc. Saga Communications, Inc. - Class A 295,173 CONSUMER, CYCLICAL – 15.5% AFC Enterprises, Inc.* American Woodmark Corp.* Big 5 Sporting Goods Corp. Culp, Inc. Flexsteel Industries, Inc. Isle of Capri Casinos, Inc.* Kimball International, Inc. - Class B Kirkland's, Inc.* Libbey, Inc.* Luby's, Inc.* Marcus Corp. Multimedia Games Holding Co., Inc.* Papa John's International, Inc.* PC Connection, Inc. Standard Motor Products, Inc. Steelcase, Inc. - Class A Stein Mart, Inc. UniFirst Corp. West Marine, Inc.* 675,272 CONSUMER, NON-CYCLICAL – 19.6% Barrett Business Services, Inc. Cantel Medical Corp. Carriage Services, Inc. CDI Corp. Corporate Executive Board Co. Electro Rent Corp. Farmer Bros Co.* Zacks Small-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of February 28, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER, NON-CYCLICAL (Continued) Fresh Del Monte Produce, Inc. $ H&E Equipment Services, Inc. Inter Parfums, Inc. J&J Snack Foods Corp. Korn/Ferry International* Lannett Co., Inc.* Merit Medical Systems, Inc.* National Healthcare Corp. Navigant Consulting, Inc.* On Assignment, Inc.* Revlon, Inc. - Class A* SurModics, Inc.* Utah Medical Products, Inc. 855,908 ENERGY – 1.2% CVR Energy, Inc. Delek U.S. Holdings, Inc. 53,195 FINANCIAL – 21.5% Aircastle Ltd. Baldwin & Lyons, Inc. - Class B Credit Acceptance Corp.* Donegal Group, Inc. - Class A Eagle Bancorp, Inc.* EMC Insurance Group, Inc. FBL Financial Group, Inc. - Class A Fidelity Southern Corp.* Financial Institutions, Inc. First Defiance Financial Corp. Global Indemnity PLC* JMP Group, Inc. Kite Realty Group Trust - REIT Medallion Financial Corp. MetroCorp Bancshares, Inc.* 88 ProAssurance Corp. Safety Insurance Group, Inc. Saul Centers, Inc. - REIT State Auto Financial Corp. Sterling Financial Corp. United Fire Group, Inc. Virtus Investment Partners, Inc.* Zacks Small-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of February 28, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) Washington Trust Bancorp, Inc. $ 938,016 INDUSTRIAL – 15.8% AMERCO American Railcar Industries, Inc. Apogee Enterprises, Inc. 1 Astronics Corp. - Class B* 27 CAI International, Inc.* Ceco Environmental Corp. Chase Corp. Columbus McKinnon Corp.* Daktronics, Inc. DXP Enterprises, Inc.* Federal Signal Corp.* Forward Air Corp. GP Strategies Corp.* Graphic Packaging Holding Co.* Hurco Cos., Inc.* 77 NACCO Industries, Inc. - Class A OSI Systems, Inc.* Powell Industries, Inc.* Textainer Group Holdings Ltd. Tredegar Corp. U.S. Ecology, Inc. 688,971 TECHNOLOGY – 9.1% Aeroflex Holding Corp.* Agilysys, Inc.* DSP Group, Inc.* EPIQ Systems, Inc. Exar Corp.* Insight Enterprises, Inc.* PDF Solutions, Inc.* SS&C Technologies Holdings, Inc.* Syntel, Inc. Virtusa Corp.* 398,516 UTILITIES – 4.1% California Water Service Group IDACORP, Inc. Zacks Small-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of February 28, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) UTILITIES (Continued) Pike Electric Corp. $ 179,592 TOTAL COMMON STOCKS (Cost $3,854,116) Principal Amount SHORT-TERM INVESTMENTS – 13.9% $ UMB Money Market Fiduciary Fund, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $607,287) TOTAL INVESTMENTS – 107.9% (Cost $4,461,403) Liabilities in Excess of Other Assets – (7.9)% ) TOTAL NET ASSETS – 100.0% $ PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedules of Investments Zacks Funds NOTES TO SCHEDULE OF INVESTMENTS February 28, 2013 (Unaudited) Note 1 – Organization Zacks All-Cap Core Fund (formerly known as Zacks Multi-Cap Opportunities Fund), Zacks Market Neutral Fundand Zacks Small-Cap Core Fund (each a “Fund” and collectively the ‘‘Funds’’) are organized as a diversified series of Investment Manager Series Trust (formerly, Claymore Trust), a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”). Zacks All-Cap Core Fund’s primary investment objective is to provide capital appreciation and, to a lesser extent, income through dividends. The Fund will invest primarily in a diversified portfolio of equity securities.The Fund commenced investment operations on December 5, 2005, with two classes of shares, Class A and Class C. Zacks Market Neutral Fund’s primary investment objective is to generate positive returns inboth rising and falling equity markets. The Fund will simultaneously invest in long and short equity positions to minimize portfolio exposure to general equity market risk.The Fund commenced investment operations on July 24, 2008, with two classes of shares, Class A and Class C. Zacks Small-Cap Core Fund’s primary investment objective is to provide capital appreciation.The Fund will invest primarily in a diversified portfolio of equity securities.The Fund commenced investment operations on June 30, 2011. Note 2 – Accounting Policies The following is a summary of significant accounting policies consistently followed by the Funds in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principlesgenerally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Funds value equity securities at the last reported sale price on the principal exchange or in the principal OTC market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ Global Market, the NASDAQ Global Select Market and the NASDAQ Capital Market are valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price.Debt securities are valued at the mean between the last available bid and asked prices for such securities, or if such prices are not available, at prices for securities of comparable maturity, quality and type.All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. A Fund’s assets generally are valued at their market value. If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Fund’s advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees. The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting. The Valuation Committee meets as needed. The Valuation Committee is comprised of all the Trustees but action may be taken by any one of the Trustees. Zacks Funds NOTES TO SCHEDULE OF INVESTMENTS – Continued February 28, 2013 (Unaudited) (b) Short Sales – The Zacks Market Neutral Fund may engage in short sales that are “uncovered”.Uncovered short sales are transactions under which a Fund sells a security it does not own.To complete such a transaction, the Fund must borrow the security to make delivery to the buyer.The Fund then is obligated to replace the security borrowed by purchasing the security at the market price at the time of replacement.The price at such time may be more or less than the price at which the security was sold by the Fund.Until the security is replaced, the Fund is required to pay the lender amounts equal to dividend or interest that accrue during the period of the loan which is recorded as an expense on the Statement of Operations.To borrow the security, the Fund also may be required to pay a premium, which would decrease proceeds of the security sold.The proceeds of the short sale will be retained by the broker, to the extent necessary to meet margin requirements, until the short position is closed out. A gain, limited to the price at which the Fund sells the security short, or a loss, potentially unlimited in size, will be recognized upon the closing of a short sale. Note 3 – Federal Income Taxes At February 28, 2013, the cost of securities and proceeds from securities sold short, on a tax basis and gross unrealized appreciation and depreciation on investments and securities sold short for federal income tax purposes were as follows: All-Cap Core Fund Market Neutral Fund Small-Cap Core Fund Cost of investments $
